COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-14-00353-CV


IN RE CUMMINS INVESTMENT                                                 RELATORS
MANAGEMENT COMPANY, CVRR
PROPERTY HOLDINGS, AND
WILLIAM B. CUMMINS


                                      ------------

                            ORIGINAL PROCEEDING
                        TRIAL COURT NO. 096-271100-14

                                      ------------

                         MEMORANDUM OPINION 1

                                      ------------

      The court has considered relators’ petition for writ of mandamus, the real

party in interest’s response, relators’ reply, and the reporter’s record and is of the

opinion that relief should be denied. Accordingly, the relators’ petition for writ of

mandamus is denied.




      1
       See Tex. R. App. P. 47.4, 52.8(d).
      Further, the stay of the October 30, 2014 “Order on Motion to Expunge Lis

Pendens” in trial court cause number 096-271100-14, styled Cummins

Investment Management Company; CVRR Property Holdings; and William B.

Cummins v. JEMM Texas, LLC, pending in the 96th District Court of Tarrant

County, Texas, is hereby lifted.



                                                PER CURIAM

PANEL: DAUPHINOT, J.; LIVINGSTON, C.J.; and GARDNER, J.

DELIVERED: January 23, 2015




                                   2